Citation Nr: 0527356	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected status post fracture of the inferior and 
bilateral left orbit zygoma, prior to June 9, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected status post fracture of the inferior 
and bilateral left orbit zygoma, from June 9, 2004.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected organic brain syndrome with 
headaches.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of status post fracture of the 
left rib.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected status post septorhinoplasty and sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service from December 1987 
to April 1991, with evidence of more than five months of 
active service prior to December 1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in June 2000 and November 
2003, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

In November 2003, the RO issued a rating decision which 
increased the evaluation for the service-connected fracture 
of the inferior and bilateral left orbit zygoma to 20 
percent.  

However, the effective date of this award was established on 
June 9, 2004.  As the veteran has been pursuing an initial 
compensable evaluation for this disability since 1992, the 
issues are now as stated on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's status post fracture of the inferior and 
bilateral left orbit, zygoma, was productive of tenderness 
and cracking with an otherwise normal jaw prior to June 9, 
2004.  

2.  A VA examination conducted June 9, 2004, found that the 
veteran has motion of the inter-incisal range limited to 30 
millimeters.  

3.  The veteran's organic brain syndrome is productive of 
headaches with complaints of nausea and memory loss, without 
findings or diagnoses such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or multi-infarct dementia.  

4.  The veteran's residuals of a left rib fracture were 
productive of complaints of pain in 1991 and 1992 with normal 
X-ray findings; the records are negative for symptoms 
subsequent to 1992.  

5.  The veteran's status post septorhinoplasty and sinusitis 
were productive of some tenderness and congestion prior to 
1992 with possible X-ray evidence of sinusitis, without 
evidence of crusting, scabbing, discharge, or incapacitating 
or nonincapacitating episodes of sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the service-connected status post fracture of the inferior 
and bilateral left orbit zygoma, prior to June 9, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.150 including Diagnostic Codes 9904, 9905 
(2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected status post fracture of the 
inferior and bilateral left orbit zygoma, on June 9, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.150 Diagnostic Codes 9904, 9905 (2004).  

3.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected organic brain syndrome with 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.124a including Diagnostic Code 
8045-9304 (2004).  

4.  The criteria for an initial compensable evaluation for 
the service-connected residuals of status post fracture of 
the left rib have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a 
including Diagnostic Code 5297 (2004). 

5.  The criteria for an initial compensable evaluation for 
the service-connected status post septorhinoplasty and 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Code 6512 (1996); 38 C.F.R. §§ 4.7, 4.20, 
4.97, Diagnostic Code 6512 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's original claim was submitted in 
1991.  He submitted a notice of disagreement with the initial 
evaluations assigned to his disabilities in 1992.  This was 
more than eight years before the passage of the VCAA, so it 
was impossible for the RO to have complied with notification 
prior to the initial unfavorable decision.  

In a May 2004 letter, the RO supplied the veteran with VCAA 
notification.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations, 
namely, evidence that his service connected disabilities had 
become worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, on the second page of the letter, the veteran was 
told to notify VA if there was any other medical or lay 
evidence he believed would support his claim, or to send such 
evidence to the VA if it was in his possession.  

After the veteran was provided with a chance to respond and 
afforded new VA examinations, his claims were then 
readjudicated in April 2005, less than one year from the date 
of the notice.  

Clearly, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This case has been remanded on three 
occasions to obtain additional evidence.  

The veteran has been afforded VA examinations as a result of 
these remands, including new examinations subsequent to the 
November 2003 remand.  After the June 2000 remand, the 
veteran replied that all of his treatment had been provided 
by the VA.  

The veteran did not reply to the May 2004 letter regarding 
additional evidence.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


II. Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

As noted above, these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


Inferior and Bilateral Left Orbit Zygoma

The record indicates that service connection for status post 
fracture of the inferior and bilateral left orbit, zygoma, 
was established in an October 1991 rating decision.  A no 
percent evaluation was assigned for this disability, 
effective from April 19, 1991.  

This decision evaluated the veteran's disability by analogy 
to the rating code for malunion of the mandible.  The 
evaluation was increased to 20 percent from June 9, 2004 by 
the April 2005 rating decision, which also evaluated the 
veteran's disability under the rating code for limited motion 
of the temporomandibular articulation.  

The rating code does not contain an entry for status post 
fractures of the inferior and bilateral left orbit, zygoma.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's disability has been 
evaluated under the rating codes for malunion of the 
mandible, and for limited motion of the temporomandibular 
articulation.  

Under the rating code for malunion of the mandible, slight 
displacement is evaluated as zero percent disabling.  
Moderate displacement is evaluated as 10 percent disabling.  
Severe displacement is evaluated as 20 percent disabling.  A 
note adds that this is dependent on the degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Code 9904.  

The rating code for limited motion of the temporomandibular 
articulation assigns a 10 percent evaluation for a range of 
lateral excursion limited from zero to four millimeters.  
Limitation of the inter-incisal range from 31 to 40 
millimeters is also evaluated as 10 percent disabling.  
Limitation of the inter-incisal range from 21 to 30 
millimeters is evaluated as 20 percent disabling, limitation 
from 11 to 20 millimeters is evaluated as 30 percent 
disabling, and limitation from zero to 10 millimeters is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.150, Code 
9905.  These regulations have remained unchanged since the 
veteran's original claim.  

The evidence includes a May 1991 VA examination, which shows 
that the veteran complained that his jaw cracked.  

On examination, there was tenderness over the 
temporomandibular joint, but the jaw was otherwise within 
normal limits.  An X-ray study revealed a metallic plate and 
screws in the region of the left zygomatico-frontal suture.  
An X-ray study of the temporomandibular joints was normal.  

A November 1991 VA examination shows that the veteran's 
orbits looked normal, with no pain on palpation and no 
swelling.  An X-ray study showed the metallic plates and 
screws, but there were otherwise no fractures or other bony 
abnormalities.  

A July 2001 VA dental consultation notes that the veteran had 
a history of a fractured zygoma during service.  The fracture 
had been treated and was well healed without dental injuries 
or specific dental complications.  

The veteran was afforded a VA examination of the bones on 
June 9, 2004.  The claims folder was reviewed by the 
examiner.  The history of the veteran's head trauma with 
fracture of the inferior and bilateral left orbit and zygoma 
was noted.  

The veteran said his jaw was no longer locking up on him as 
it had in the past.  There was a loud popping or click noise 
when he opened the temporomandibular joint.  

The examiner was able to hear late closing on both sides with 
a stethoscope, more prominent on the left.  The pain was 
aggravated by the weather, and he would avoid hard foods.  
The veteran was able to open his mouth to 30 millimeters 
without pain, and he could be stretched to 35 millimeters 
with pain.  He could move laterally left and right to 13 
millimeters.  

While some muscles were tender to palpation, the 
temporomandibular joint itself was not.  The impression 
included a somewhat restricted vertical opening, and 
myofascial pain on the left side probably indirectly related 
to the past trauma.  

The Board finds that entitlement to a compensable evaluation 
for the status post fracture of the inferior and bilateral 
left orbit, zygoma, is not warranted for the period prior to 
June 9, 2004.  

The evidence during this period shows that tenderness of the 
temporomandibular joint was noted on occasion, as was 
cracking, but there is no evidence of displacement of the 
mandible or limited motion of the temporomandibular 
articulation.  

The May 1991 VA examination noted tenderness, but found the 
jaw to otherwise be within normal limits.  There are no other 
findings that would demonstrate either moderate displacement 
of the mandible as evidenced by degree of motion, loss of 
masticatory function, or limited motion of the jaw.  

The initial evidence of any of these criteria was found in 
the June 9, 2004, VA examination.  Therefore, entitlement to 
a compensable evaluation before that date is not merited.  
38 C.F.R. §§ 3.400(o)(2), 4.150, Code 9904, 9905.  

The Board also finds that entitlement to an evaluation in 
excess of 20 percent from June 9, 2004, is not demonstrated.  
A 20 percent evaluation is the highest that can be awarded 
under the rating code for malunion of the mandible.  See 
38 C.F.R. § 4.150, Code 9904.  

In order to receive an evaluation in excess of 20 percent 
under the rating code for limited motion of the 
temporomandibular articulation, the inter-incisal range must 
be limited to 20 millimeters or less.  

The June 2004 VA examination found that the veteran retains 
30 millimeters of pain free inter-incisal range.  This merits 
continuation of the 20 percent evaluation currently assigned, 
and no more.  Therefore, entitlement to an increased 
evaluation is not warranted.  


Organic Brain Syndrome with Headaches

Service connection for organic brain syndrome was established 
in a March 1992 rating decision.  A 10 percent evaluation was 
assigned for this disability under the rating code for brain 
disease due to trauma.  

A January 1999 rating decision expanded the diagnosis of the 
veteran's disability to include headaches, but continued the 
10 percent evaluation, which currently remains in effect.  

38 C.F.R. § 4.124a, Code 8045, which governs evaluations of 
brain disease due to trauma, provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2004).  

The Board notes that while the provisions of 38 C.F.R. 
§ 4.124a, Code 8045 have remained unchanged throughout the 
course of the veteran's appeal, the provisions of Diagnostic 
Code 9304 did undergo change during this period.  

However, as Diagnostic Code 9304 is not applicable unless 
there is a diagnosis of multi-infarct dementia associated 
with brain trauma, and as the evidence below will demonstrate 
that such a diagnosis has never been assigned, the Board 
finds that neither the old or new provisions of Diagnostic 
Code 9304 are relevant to this appeal.  

At the May 1991 VA examination, the veteran complained of 
headaches, dizziness, nausea, confusion, and nervousness.  

The veteran underwent a VA psychiatric examination in 
November 1991.  He complained of memory loss, dizziness, 
headaches, poor immediate recall, and feelings of unreality.  

These symptoms began following an assault in October 1989.  
The diagnoses was mixed organic brain syndrome with history 
of histrionic personality disorder.  

VA treatment records dated from 1991 to 1992 show that the 
veteran continued to be seen for complaints of left-sided 
headaches.  The diagnoses included that of status post head 
injury, depression, and organic personality syndrome.  

A December 1997 VA examination notes that the veteran had 
been involved in a fight during service which had resulted in 
a fracture of the left orbit.  Since that time, he had 
experienced essentially constant headaches, which sometimes 
became worse.  He also reported that his memory was not good.  

On examination, the veteran was awake, alert, and oriented, 
and scored 30/30 on a mini-mental status examination.  

The veteran underwent VA examinations for mental disorders 
and for the brain in March 1999.  On the mental disorders 
examination, the veteran described continued headaches, which 
could be accompanied by visual disturbance, nausea, pressure, 
vomiting, and dizziness, and could interfere with his memory.  

Following testing, the diagnostic impressions were those of 
dysthymic disorder, and history of alcohol abuse, and 
migraine headaches that could be a symptom of head injury.  
The examiner added that the veteran's cognitive functioning 
did not represent a significant change from 1991.  

The March 1999 brain examination reported symptoms similar to 
those noted at the mental disorders examination, and added 
that while his headaches were present on a daily basis, they 
became severe enough to interfere with activities once or 
twice a month.  

The diagnosis stated that the history and description of pain 
are most consistent with post-traumatic headache disorder, 
and were perhaps exacerbated by depression and post-traumatic 
stress.  The headaches were well tolerated and did not 
interfere with daily functioning except on an occasional 
basis.  It seemed doubtful that he had experienced any 
significant cognitive decline due to the injury. 

VA treatment records dated from 1996 to 1999 continue to show 
complaints of headaches, as well as occasional complaints of 
weakness and dizziness.  

The May 1998 records show diagnoses of rule out dysthymic 
disorder, and rule out cognitive disorder not otherwise 
specified.  May 1999 records include diagnoses of post-
traumatic stress disorder, chronic pain syndrome, depression, 
and post-concussion syndrome.  

A magnetic resonance imaging study of the brain conducted in 
April 1998 was normal.  

The May 1999 records show that the veteran complained of two 
types of headaches.  The first was left frontal headache 
which was constant.  The veteran described this as a 2 or 3 
on a scale of 10.  The second was a left frontal throbbing 
headache which was 10 out of 10.  He experienced nausea with 
these headaches, and they lasted from two to three days.  

The veteran's claims folder was returned to a VA examiner for 
further review in September 1999.  Based on the findings of 
the March 1999 examination, the examiner was specifically 
asked whether the veteran had a diagnosis of multi-infarct 
dementia.  

The examiner was also asked to comment on the etiology of any 
other psychiatric diagnosis.  The examiner opined that the 
veteran did not show a diagnosis of multi-infarct dementia 
associated with brain trauma, and that the March 1999 
examination clearly established the absence of any dementia 
related symptomatology.  

The veteran was noted to have achieved a 3.2 grade point 
average in completing a college degree after his injury.  The 
examiner further noted that the veteran did not have a 
history of psychotic symptomatology of any kind.  

The veteran was afforded a VA examination for neurological 
disorders in June 2004.  His chief complaint since his injury 
in service was daily headaches, which consisted of left 
frontotemporal pain.  He also described a second type of 
headache which he attributed to sinus problems.  

Following examination, the impression was that of history of 
head trauma, and chronic refractory post-traumatic headaches.  

The veteran was also afforded a June 2004 VA examination for 
mental disorders.  The examiner determined that the veteran's 
cognitive functioning was within normal limits, and was 
consistent with his psychosocial and educational history.  

It was possible but unlikely that there had been a slight 
decline in performance since the 1989 injury, but it was not 
likely that there had been a significant decline, as was 
evidenced by the veteran's ability to obtain his college 
degree.  Headaches related to the trauma were noted.  The 
diagnoses included that of dysthymic disorder, and headaches 
that may be related to past head trauma.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's organic brain syndrome with 
headaches.  The record shows that the veteran has experienced 
almost daily headaches since his injury in service.  

However, the rating code specifically states that purely 
subjective complaints such as headaches, dizziness, and 
insomnia will be rated 10 percent and no more, and that this 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  

In order for the veteran to receive an evaluation in excess 
of 10 percent, there must be a diagnosis of multi-infarct 
dementia, and the evidence is negative for this diagnosis.  
In fact, the September 1999 examiner specifically stated that 
the veteran did not have multi-infarct dementia, and the June 
2004 VA examiner found that the veteran's cognitive abilities 
were within normal limits.  

There is also no evidence of hemiplegia, seizures, facial 
paralysis, or other neurological symptoms due to his injury.  
Therefore, in the absence of a diagnosis of multi-infarct 
dementia or other relevant diagnoses, an evaluation in excess 
of 10 percent may not be assigned.  38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045 (2004).  


Residuals of Left Rib Fracture

Entitlement to service connection for status post fracture of 
the left rib was established in an October 1991 rating 
decision.  A no percent evaluation was assigned for this 
disability, effective from April 19, 1991, which currently 
remains in effect.  

The rating code does not have an entry for residuals of a rib 
fracture.  Therefore, the veteran's disability has been 
evaluated by analogy under the rating code for removal of a 
rib.  Removal of one or resection of two or more ribs without 
regeneration is evaluated as 10 percent disabling.  Removal 
of two ribs is evaluated as 20 percent disabling.  Removal of 
three or four ribs is evaluated as 30 percent disabling.  
Removal of five or six ribs merits a 40 percent evaluation, 
and removal of more than six ribs is evaluated as 50 percent 
disabling.  Note one states that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy, or injuries of the 
pleural cavity.  

However, note two adds that rib resection will be considered 
as rib removal in thoracoplasty performed for collapse 
therapy or to accomplish obliteration of space and will be 
combined with the rating for lung collapse, lobectomy, 
pneumonectomy, or the graduated ratings for pulmonary 
tuberculosis.  38 C.F.R. §§ 4.20, 4.71a, Code 5297.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At the May 1991 VA examination, the veteran complained of 
chest pain, which he attributed to a displaced rib.  On 
examination, the ribs were negative bilaterally on palpation.  

The veteran complained of pain on the left side and center 
front at a November 1991 examination.  The examiner stated 
that there was slight tenderness on palpation of the left 
border of the anterior lower chest.  There were no chest wall 
deformities.  The diagnoses included that of status post 
fracture of a left rib.  A chest X-ray conducted at this time 
was normal.  

The January 1992 treatment records indicate that the veteran 
complained of left rib pain.  He requested a review to see if 
the pain could be cured.  Examination showed tenderness to 
palpation of the left costochondral junction of the seventh 
rib.  The assessment was that of chronic pain of the left 
costochondral junction.  

A February 1992 consultation noted that the veteran had 
complained of left side pain for the past two and a half 
years.  The veteran was not in any acute distress.  

After examination, the impression was that the pain was not 
localized to be attributable to a nerve block.  A trial 
cortisone injection seemed logical, without high expectation 
of effectiveness. 

The March 1992 X-ray studies revealed old healed rib 
fractures on the left.  There was no evidence of recent 
fractures or other bony abnormalities, and no evidence of 
pneumo or hemothorax.  

Treatment records from May 1992 report that the veteran 
complained of a sore rib cage.  

The VA examinations and treatment records dated subsequent to 
1992 are apparently negative for findings concerning the 
residuals of a left rib fracture.  

The Board finds that entitlement to a compensable evaluation 
for the residuals of a left rib fracture is not merited.  
Treatment records show that the veteran complained of pain in 
1991 and 1992.  

On examination, no tenderness was noted in May 1991, slight 
tenderness was noted in November 1991, and some tenderness 
was show in January 1992.  No symptoms have been reported 
subsequent to 1992, and all X-ray studies were negative for 
current fractures or abnormalities.  There is no evidence of 
lung collapse, lobectomy, or pneumonectomy.  

The Board finds that this symptomatology does not more nearly 
resemble that of removal of a rib, or resection of two ribs 
at any time during the appeal period.  

Furthermore, no additional disability has been demonstrated 
due to pain, and there is no evidence of weakness, 
incoordination, or excess fatigability.  Therefore, 
entitlement to a compensable evaluation for any portion of 
the appeal period is not demonstrated.  38 C.F.R. §§ 4.20, 
4.40, 4.31, 4.59, 4.71a, Code 5297.  


Status Post Septorhinoplasty and Sinusitis

Entitlement to service connection for status post 
septorhinoplasty and sinusitis was established in an October 
1991 rating decision.  A no percent evaluation was assigned 
for this disability, effective from April 1991.  

The veteran's disability has been evaluated by analogy to 
chronic sinusitis.  See 38 C.F.R. § 4.97, Code 6512.  The 
record indicates that the regulation governing the evaluation 
of sinusitis changed during the course of the veteran's 
appeal, effective on October 7, 1996.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

As the Board finds that there are no retroactive effect from 
the application of the new regulations, the Board will apply 
both the old and new criteria in the evaluation of the 
veteran's claim.  

Under the regulation in effect prior to October 7, 1996, for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, a 50 percent evaluation 
is warranted.  For severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, a 30 
percent disability is assigned.  

Moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches merits a 10 rating.  For X-ray 
manifestations only, with symptoms that are mild or 
occasional, a zero percent evaluation is to be assigned.  
38 C.F.R. § 4.97, Code 6512 (1996). 

According to the current rating code, chronic frontal 
sinusitis is evaluated under the general rating formula for 
sinusitis.  Under this formula, a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6512.  

The May 1991 VA examination found tenderness over the left 
frontal and maxillary sinuses.  The diagnoses included that 
of residual sinusitis.  An X-ray study revealed some clouding 
of the frontal sinus.  

There was a possibility that this represented membrane 
thickening, but acute sinusitis could not be excluded.  The 
remaining visualized sinuses were clear. 

The November 1991 VA examination shows that the veteran was 
congested, and that there was tenderness to percussion of the 
left maxillary sinus.  An X-ray study revealed some clouding, 
which could represent either chronic membrane thickening or 
acute sinusitis.  

December 1991 treatment records reveal that the veteran 
complained of constant sinus draining.  However, additional 
December 1991 records were negative for discharge, although 
he did complain of difficulty in breathing through the left 
side of his nose.  

On examination, the nose membrane was boggy, with deviation 
of the septum to the right.  Other December 1991 records show 
mild frontal sinus tenderness.  He complained of nasal 
congestion and blockage in January 1992.  

The February 1992 treatment records note that the veteran's 
X-ray studies had been reviewed, but that they were negative 
for evidence of acute sinus disease that would account for 
his headaches.  

The September 1995 treatment records indicate that a computed 
tomography scan of the veteran's sinuses was clear.  He 
complained of headaches on a daily basis.  

The veteran underwent a VA examination of his nose and 
sinuses in April 2001.  The claims folder was reviewed by the 
examiner.  He complained of difficulty in breathing through 
the right side of his nose, and of snoring.  

On examination, the nose and throat were unremarkable, and 
there was no significant septal deviation.  There were no 
significant polyps or obstructions which would cause him 
problems.  The veteran's problems were described as difficult 
to assess, as they were semi subjective in nature.  

The veteran complained that his sinuses were painful in July 
2001.  

At the VA examination for neurological disorders in June 
2004, the veteran described daily headaches, which consisted 
of left frontotemporal pain.  He also described a second type 
of headache which he attributed to sinus problems.  The 
diagnosis was that of post-traumatic headaches.  

The Board finds that entitlement to a compensable evaluation 
is not warranted under either the old or new rating criteria.  
Treatment records from 1991 to 1992 show some tenderness, and 
complaints of discharge.  X-ray studies were inconclusive, 
but noted possible sinusitis.  There were no findings of 
crusting or discharge.  

The veteran complained of headaches, but the examiners have 
attributed these to a residual of his brain trauma.  Records 
subsequent to 1992 show occasional complaints of sinus pain, 
with few objective findings.  He continued to have headaches, 
but these continue to be attributed to his organic brain 
syndrome.  

These symptoms equate to no more than the mild or occasional 
sinusitis that warrants a zero percent evaluation under the 
old criteria.  Similarly, there is no evidence to demonstrate 
one or two incapacitating episodes or three to six 
nonincapaciting episodes of sinusitis per year which would 
merit a ten percent evaluation under the current rating code.  

The April 2001 VA examination was negative for relevant 
findings, and his complaints were described as semi 
subjective.  Therefore, entitlement to a compensable 
evaluation is not warranted under either the old or new 
regulations for sinusitis.  



ORDER

An initial compensable evaluation for the service-connected 
status post fracture of the inferior and bilateral left orbit 
zygoma, prior to June 9, 2004, is denied.  

An evaluation in excess of 20 percent for the service-
connected status post fracture of the inferior and bilateral 
left orbit zygoma, from June 9, 2004, is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected organic brain syndrome with headaches is 
denied.  

An initial compensable evaluation for the service-connected 
residuals of status post fracture of the left rib is denied.  

An initial compensable evaluation for the service-connected 
status post septorhinoplasty and sinusitis is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


